Detailed Action
This office action is for US application number 15/702,843 evaluates the claims as filed on July 23, 2020 and Remarks as filed on November 4, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.

Response to Arguments
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Tipirneni and Epperly teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
Applicant’s arguments with respect to Kubota and Trieu for claims 26 and 1-13, 22, 23, 25, and 27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With regards to Applicant’s argument that “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” is directed to the elected species as shown in Figs. 2 and 3 and described in paragraphs 51 and 60 that the socket 160 in the head 144 includes a plurality of flats designed to engage a tool for transmitting torque to the barrel 134 in paragraph 60 (Remarks p. 2), Examiner agrees that socket 160 includes a plurality of flats designed to engage a tool for transmitting torque to the barrel 134 as disclosed in paragraph 60. However, it appears that head 144 is disclosed to be near the proximal end 102 with a diameter greater than that at surface 136 (¶51) but that the disclosure is silent as to the scope of ‘head 144’ and what it includes or how much of the claimed barrel the claimed head is intended to encompass. As previously detailed in the final office action dated September 21, 2020, the only disclosure of the barrel having “surfaces configured to transmit torque to the elongate member” as provided by claim 1 lines 8-9 is in non-elected species C, Figs. 12-5 (¶s 93 and 123), and non-elected Species D, Figs. 16-19 (¶125). In light of Applicants argument that socket 160 as shown in Figs. 2 and 3 and described in paragraphs 51 and 60 provides support in the elected species for “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” of lines 8-9, Examiner has considered such herein to be intended to read on the elected species. However, such appears to be new matter. That is, the disclosure of “socket 
With regards to Applicant’s argument that the element identified in the Examiner annotated Fig. 6 of Tipirneni as the socket does not recess the identified inner screw head because the inner screw head is spaced approximately half the length of the barrel from the socket (Remarks p. 2-3), Examiner notes that the Examiner annotated Fig. 6 of Tipirneni does not and did not include identification of the socket. Instead, as detailed below and on page 9 of the final office action dated September 21, 2020, the socket was interpreted as “extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54”. To generalize in terms similar to Applicant’s argument, the socket is the recess in the barrel that extends from the flat torque transferring surfaces to approximately half the length of the barrel. That is, the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54). Thus, the socket is not spaced from the socket as Applicant has argued.
With regards to Applicant’s argument that Tipirneni element 136 fails to disclose that the inner screw is threaded and configured to translate the barrel toward the elongate member” as provided by claim 1 (Remarks p. 7 July 23, 2020), Examiner notes that Tipirneni specifically discloses that inner screw 136 is “a cylinder with threads on its .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 1, the specification appears to lack proper antecedent basis for the limitation of “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” of lines 7-8 as such does not appear to be disclosed. That is, the argued disclosure of “socket 160 can be designed to engage a tool (not shown) for transmitting torque to the barrel 134” in paragraph 60 is silent to the surfaces of socket 160 being designed/configured to transmit torque to the elongate member or being capable of any contact therewith due to the presence of stop 156. Thus, the specification fails to provide proper antecedent basis for “the head of the barrel at least partially defines a socket having a plurality of . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” of claim 1 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  
Claim 23 lines 2-3 should read “barrel to [[the]]a distal end surface of the distal end of the barrel”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-13, 23, 25, and 27-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 4-13, 23, 25, and 27-29, the limitation of “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” of claim 1 lines 7-8 appears to be elongate member or being capable of any contact therewith due to the presence of stop 156. Thus, “the head of the barrel at least partially defines a socket having a plurality of torque transferring surfaces configured to transmit torque to the elongate member” of claim 1 lines 7-8 constitutes new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 23, and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipirneni et al. (US 2010/0268285, hereinafter “Tipirneni”).
As to claim 1, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel 
As to claim 4, Tipirneni discloses that at least a portion of the elongate member is threaded (133 and mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 52 and 63).
As to claim 5, Tipirneni discloses that the elongate member comprises a lumen (cannulation of ¶51).
claim 6, Tipirneni discloses that at least a portion of the lumen of the elongate member is threaded (mating threads of ¶63 that mate with the threaded portion of the inner screw, Figs. 4 and 6, ¶s 63).
As to claim 7, Tipirneni discloses that the barrel comprises a lumen (cannulation of ¶51, Figs. 4-6).
As to claim 8, Tipirneni discloses that at least a portion of the elongate member is capable of translating within the lumen of the barrel (Figs. 4-7, ¶s 54 and 60).
As to claim 9, Tipirneni discloses that the inner screw includes a lumen (Figs. 4-7, ¶97 discloses insertion of a guide rod, insertion of device 100 over the guide rod, rotation of inner screw 136, and, after the device is appropriately inserted, guide rod removal, ¶51 discloses that 110, 130 and 140 are each cannulated, ¶53 discloses that 136 is integral with 103, and ¶63 discloses that 136 is cylindrical with threads that mate with 130). 
As to claim 23, Tipirneni discloses that an exterior surface of the barrel is smooth from a proximal end surface of the proximal end of the barrel to a distal end surface of the distal end of the barrel (Fig. 6).
As to claim 25, Tipirneni discloses that the elongate member includes a cutting face (see illustration of Fig. 6, Figs. 4-7, ¶52) at a distal end adjacent a thread (133) on an exterior surface of the elongate member (Fig. 4).
As to claim 27, Tipirneni discloses that the head of the barrel includes a diameter (Figs. 6 and 7) larger than a diameter of a screw head (‘Inner screw head’ on illustration of Fig. 6, ‘Head’ of ‘Inner screw’ on illustration of Fig. 7) of the inner screw (Fig. 6), and the exterior surface of the head is smooth (Figs. 6 and 7).
claim 28, Tipirneni discloses that the socket recesses a screw head of the inner screw (‘Inner screw head’ on illustration of Fig. 6, ‘Head’ of ‘Inner screw’ on illustration of Fig. 7, Fig. 6) and a proximal end surface of the screw head is recessed into the socket relative to a proximal end surface of the barrel when the inner screw is inserted into the barrel (Fig. 6, ¶54).
As to claim 29, Tipirneni discloses that an outer diameter of the screw head of the inner screw is less than or equal to a diameter of the socket (Fig. 6, ¶54).


    PNG
    media_image1.png
    659
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    1131
    media_image2.png
    Greyscale
 

As to claim 26, Tipirneni discloses a fixation device (Figs. 4-7) comprising: an elongate member (130, see illustrations of Figs. 6 and 7); a barrel (110, see illustrations of Figs. 6 and 7), wherein the elongate member and the barrel are capable of telescoping along a longitudinal axis (Figs. 6 and 7, ¶s 54 and 60), wherein the barrel is capable of transmitting torque to the elongate member (Figs. 6 and 7, ¶s 54, 55, 60, and 97) and the barrel includes a head (112, see illustrations of Figs. 6 and 7) at a proximal end of the barrel (see illustration of Fig. 7) and an inner screw (136, see illustrations of Figs. 6 and 7) capable of being inserted into the barrel and engaging the elongate member (Fig. 6, ¶s 54 and 63), wherein the inner screw includes a lumen (Figs. 4-7, ¶97 discloses insertion of a guide rod, insertion of device 100 over the guide rod, rotation of inner screw 136, and, after the device is appropriately inserted, guide rod removal, ¶51 discloses that 110, 130 and 140 are each cannulated, ¶53 discloses that 
As to claim 30, Tipirneni discloses that the head of the barrel at least partially defines a socket (extending within the barrel from the left end of the hex torque transferring surfaces as shown in Fig. 6 to the flat inside surfaces of the barrel disclosed in ¶54, i.e. the socket is defined by the hex torque transferring surfaces and cylindrical surface/portion where the inner screw 136 freely translates (¶54)) having a plurality of torque transferring surfaces (see illustration of Fig. 6, ¶55 disclose use with a hex tool) and the socket recesses a screw head of the inner screw (“Head” on “Inner screw” of illustration of Fig. 7, “Inner screw head” on illustration of Fig. 6, Figs. 4-7) and a proximal end surface of a proximal end of the screw head (see “Proximal end surface of inner screw” on illustration of Fig. 6) is recessed into the socket relative to a proximal end surface of the barrel (see illustration of Fig. 6) when the inner screw is inserted into the barrel (Fig. 6, ¶54).
As to claim 31, Tipirneni discloses that an outer diameter of the screw head of the inner screw is less than or equal to a diameter of the socket (Fig. 6, ¶54).
As to claim 32, Tipirneni discloses that an exterior surface of the barrel is smooth from the proximal end surface of the proximal end of the barrel to a distal end surface of a distal end of the barrel (see illustrations of Figs. 6 and 7, Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni in view of Epperly et al. (US 2013/0041414, hereinafter “Epperly”).
As to claims 10-13, Tipirneni discloses the invention of claim 1 as well as one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60) and an exterior surface of the elongate member comprising flat surfaces (135, ¶53) in slidable engagement with the barrel to transmit torque from the barrel to the elongate member via one or more elongated body engagement members (1032, Figs. 6 and 7, ¶s 58 and 60). As to claim 12, Tipirneni discloses that the exterior surface of the elongate member comprises a flat surface (135, ¶53). As to claim 13, Tipirneni discloses that the one or more elongated body engagement members are capable of extending within the barrel in a spaced from the longitudinal axis (Figs. 6 and 7).
Tipirneni is silent to the one or more elongated body engagement members being fixed relative to the barrel with the elongated body engagement member including a contact surface in slideable engagement with the exterior surface of the elongate member. As to claim 11, Tipirneni is silent to the one or more elongated body engagement members comprising one or more cylindrical pins. As to claim 13, Tipirneni is silent to the one or more elongated body engagement members being configured to extend through the barrel in a direction perpendicular to the longitudinal axis.
Epperly teaches a similar fixation device (Figs. 36-50) comprising: an elongate member (406, Figs. 36-41); a barrel (404, Figs. 36, 37, and 46-50), and one or more claim 11, Epperly teaches that the one or more elongated body engagement members comprises one or more cylindrical pins (416, 416, Figs. 36 and 37). As to claim 12, Epperly teaches that the exterior surface of the elongated body engagement members comprises a flat surface (Fig. 37). As to claim 13, Epperly teaches that the one or more elongated body engagement members are capable of extending through the barrel in a direction perpendicular to the longitudinal axis (Fig. 37) and spaced from the longitudinal axis (Figs. 36 and 37, ¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the one or more elongated body engagement members, the flat surfaces of the elongate member, and the barrel as disclosed by Tipirneni by substituting the pins as the one or more elongated body engagement members, specifying that the flat surfaces form grooves, and adding holes to the barrel as taught by Epperly in order to limit the longitudinal travel between the elongate member and the barrel (Epperly ¶124) while still preventing rotation of the elongate member relative to the barrel so that rotation of the barrel also rotates the elongate member (Epperly ¶124; Tipirneni ¶60). That is, Epperly teaches a known 


    PNG
    media_image3.png
    578
    957
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    630
    782
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775